Citation Nr: 0722995	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-44 203	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound of the right side of face.

2.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound of the right arm.

3.  Entitlement to a compensable evaluation for chronic 
cholecystitis.

4.  Entitlement to service connection for a scar of the left 
leg.

5.  Entitlement to service connection for a scar on the right 
side, below ribs.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


